SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras buys the most blocks and offers the biggest signature bonus in the ANP 11 th Round Rio de Janeiro, May 15, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that yesterday it acquired the most blocks offered in the 11 th Bid Round held by the National Petroleum Agency (ANP). Petrobras bought, whether on its own or in partnerships, 34 of the 289 blocks offered in the bid. It also secured, in its technicians’ opinions, the blocks with the highest exploratory potential offered by the agency, located in the Foz do Amazonas , Espírito Santo and Barreirinhas basins. In its strategy to acquire onshore blocks, Petrobras invested primarily in the Parnaíba basin seeking natural gas accumulations. The total invested by Petrobras and its partners in the 11 th round was R$ 1,460.9 million, of which R$ 537.9 million came from its own resources and R$ 923 million from partners. The result of the bid will also allow the company to expand its knowledge of the geology of the sedimentary basins in the blocks it bought, by drilling wells and acquiring a large amount of seismic data, which will increase the likelihood of discovering new oil and natural gas accumulations. To do so, the company formed important partnerships in all the offshore blocks it bought. The company’s strategy in the bid was successful and consistent with the objectives outlined in its 2013-2017 Business & Management Plan of incorporating new exploratory areas for the continuous recomposition of its portfolio in order to ensure oil and natural gas volumes that are necessary for the sustainability of its future production curve. The table below provides a summary of Petrobras’ participation in the 11 th Bid Round: Petrobras acquired blocks considered priorities among those offered in the bid by the ANP, in line with its commitment to continue making heavy investments in exploration in Brazil. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 15, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
